Citation Nr: 1437319	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction, rated as 10 percent prior to December 12, 2013, 100 percent from that date to April 1, 2014, and 10 percent disabling after April 1, 2014.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the 10 percent rating.

The claim was remanded by the Board in April 2014.  Also remanded at that time was the issue concerning entitlement to a total disability evaluation based on individual unemployability (TDIU) doe to service-connected disabilities.  The TDIU claim was later granted by the RO in May 2014.  Therefore, it is no longer before the Board for appellate consideration.  

In the May 2014 rating decision, the RO increased the rating for the service-connected heart disability to 100 percent, effective December 12, 2013 to April 1, 2014 to reflect the effects of a heart attack suffered in December 2013.  Effective April 1, 2014, the rating was 10 percent.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The claim was previously remanded in April 2014 to obtain a VA examination and current findings.  

The Veteran's service-connected ischemic heart disease is rated pursuant to Diagnostic Code 7006.  See 38 C.F.R. § 4.104.  A 100 percent rating is assigned for myocardial infarction during, and for three months following, documented by laboratory tests.  In this case, the Veteran suffered from a myocardial infarction on December 12, 2013.  

A VA examination was conducted in April 2014; however, the results are either inaccurately reported or incomplete.  Pertinent findings show echocardiogram findings reporting a left ventricular ejection fraction of 40.7 percent.  This was noted to be dated "12/13/14."  This is clearly a typographical error; the Board suspects this was actually from 2013.  Cardiac hypertrophy was noted to be present, based on echocardiogram findings from "12/13/14."  Again, this date cannot be correct.  The examiner provided an interview-based METs test and estimated between 1-3 METs.  However, the limitation in METs level was due to multiple factors (including the Veteran's quadriplegia) and the percentage for each could not be accurately estimated.  

In the May 2014 rating decision, the RO specifically noted that the METs level of 1-3 could not be used because it was reflective of more than the service-connected heart disability and the other results were recorded within 3 months of the Veteran's heart attack.  Thus, testing conducted more than 3 months after the heart attack is required.  In addition, the examiner must attempt to determine the effects that are related to the service-connected heart disability as opposed to the nonservice-connected disabilities.  If a distinction is not possible, the RO and Board must attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Evidence of record also indicates that the Veteran receives ongoing VA treatment.  Review of the paper and Virtual VA electronic file show that treatment records are most recently dated in May 2014.  On remand, additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should request relevant VA treatment records for the period since May 2014.  All records obtained should be associated with the paper and/or electronic claims file.  

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of the Veteran's ischemic heart disease.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  

The examiner should attempt to differentiate between findings or test results associated with the service-connected heart disability and those related to nonservice-connected disabilities (i.e., quadriplegia).

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655.

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The RO/AMC should then readjudicate the claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and they should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

